 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of May 30, 2019,
is made by and between Verus International, Inc., a Delaware corporation, with
offices located at 9841 Washingtonian Blvd., #390, Gaithersburg, MD 20878 (the
“Company”), and [        ] (“Buyer”).

 

RECITALS

 

A. The Company and Buyer desire to enter into this transaction to purchase
41,666,666 shares (the “Shares”) of common stock, par value $0.000001 per share,
at a purchase price of $0.012 per Share for aggregate gross proceeds of $500,000
in reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”) and/or Rule
506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act..

 

B. The Buyer wishes to purchase, and the Company wishes to sell at the Closing
(as defined below), upon the terms and conditions stated in this Agreement the
Shares.

 

AGREEMENT

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and Buyer agree as
follows:

 

1. PURCHASE AND SALE OF SHARES.

 

(a) Shares. Subject to the satisfaction (or waiver) of the conditions set forth
in Sections 6 and 7 below, the Company shall issue and sell to Buyer, and Buyer
shall purchase from the Company on the Closing Date (as defined below) the
Shares.

 

(b) Closing. The closing (the “Closing”) of the purchase of the Shares by the
Buyers shall occur virtually. The date and time of the Closing (the “Closing
Date”) shall be 10:00 a.m., New York time, on the first (1st) Business Day on
which the conditions to the Closing set forth in Sections 6 and 7 below are
satisfied or waived (or such other date as is mutually agreed to by the Company
and Buyer). As used herein “Business Day” means any day other than a Saturday,
Sunday or other day on which commercial banks in New York, New York are
authorized or required by law to remain closed.

 

(c) Purchase Price. The aggregate purchase price for the Shares purchased by the
Buyer (the “Purchase Price”) shall be Five Hundred Thousand ($500,000.00) US
Dollars which shall be net funded in accordance with the Flow of Funds Letter
(as defined below) to reflect the cash amount to be paid by Buyer (the “Cash
Purchase Price”).

 

 -1- 

 

 

(d) Form of Payment. On the Closing Date, (i) Buyer shall pay the Purchase Price
to the Company for the Shares to be issued and sold to Buyer at the Closing, by
wire transfer of the Cash Purchase Price by wire transfer of immediately
available funds in accordance with the Flow of Funds Letter (as defined below)
and (ii) the Company shall deliver to the Buyer the Shares.

 

2. BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Buyer represents and warrants to the Company that, as of the date hereof and as
of the Closing Date:

 

(a) No Public Sale or Distribution. Buyer is acquiring the Shares for its own
account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof in violation of applicable securities laws,
except pursuant to sales registered or exempted under the 1933 Act; provided,
however, by making the representations herein, Buyer does not agree, or make any
representation or warranty to hold any of the Shares for any minimum or other
specific term and reserves the right to dispose of the Shares at any time in
accordance with or pursuant to a registration statement or an available
exemption from registration under the 1933 Act. Buyer does not presently have
any agreement or understanding, directly or indirectly, with any Person (as
defined herein) to distribute any of the Shares in violation of applicable
securities laws.

 

(b) Accredited Investor or Other Qualified Status. Buyer is an “Accredited
Investor” as defined in Rule 501(a) under the 1933 Act.

 

(c) Reliance on Exemptions. Buyer understands that the Shares are being offered
and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of Buyer to acquire the
Shares.

 

(d) Information. Buyer has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Shares that have been requested by Buyer. Neither such
inquiries nor any other due diligence investigations conducted by Buyer or its
representatives shall modify, amend or affect Buyer’s right to rely on the
Company’s representations and warranties contained herein. Buyer has been
afforded the opportunity to ask questions of the Company. Buyer understands that
its investment in the Shares involves a high degree of risk. Buyer has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Shares.

 

(e) No Governmental Review. Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Shares or the fairness or
suitability of the investment in the Shares nor have such authorities passed
upon or endorsed the merits of the offering of the Shares.

 

 -2- 

 

 

(f) Access to Information. Buyer acknowledges that it has had the opportunity to
review the this Agreement (including all exhibits and schedules thereto) and has
been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Shares and the merits
and risks of investing in the Shares; (ii) access to information about the
Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment.

 

(g) Transfer or Resale. Buyer understands that except as provided in Section 5
hereof: (i) the Shares have not been and are not being registered under the 1933
Act or any state securities laws, and may not be offered for sale, sold,
assigned or transferred unless (A) subsequently registered thereunder, (B) Buyer
shall have delivered to the Company an opinion of counsel to Buyer, in a form
reasonably acceptable to the Company, to the effect that such Shares to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration, or (C) Buyer provides the Company with other
reasonable assurance that such Shares can be sold, assigned or transferred
pursuant to Rule 144 promulgated under the 1933 Act (or a successor rule
thereto) ( “Rule 144”); (ii) any sale of the Shares made in reliance on Rule 144
may be made only in accordance with the terms of Rule 144, and further, if Rule
144 is not applicable, any resale of the Shares under circumstances in which the
seller (or the Person (as defined below) through whom the sale is made) may be
deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC promulgated thereunder; and (iii) neither the Company nor
any other Person is under any obligation to register the Shares under the 1933
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder. Notwithstanding the foregoing, the Shares may be
pledged in connection with a bona fide margin account or other loan or financing
arrangement secured by the Shares and such pledge of Shares shall not be deemed
to be a transfer, sale or assignment of the Shares hereunder, and if Buyer
effects a pledge of Shares, it shall not be required to provide the Company with
any notice thereof or otherwise make any delivery to the Company pursuant to
this Agreement including, without limitation, this Section 2(g).

 

(h) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of Buyer and shall constitute the legal, valid
and binding obligation of Buyer enforceable against Buyer in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 

(i) No Conflicts. The execution, delivery and performance by Buyer of this
Agreement and the consummation by Buyer of the transactions contemplated hereby
will not (i) result in a violation of the organizational documents of Buyer, or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Buyer is a party, or (iii) result in
a violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to Buyer, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which could not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of Buyer to perform its
obligations hereunder.

 

 -3- 

 

 

(j) No General Solicitation. The Buyer represents and warrants that: (i) the
Buyer was contacted regarding the sale of the Shares by the Company (or an
authorized agent or representative thereof) with whom the Buyer had a prior
substantial pre-existing relationship and (ii) no Shares were offered or sold to
it by means of any form of general solicitation or general advertising, and in
connection therewith, the Buyer did not (A) receive or review any advertisement,
article, notice or other communication published in a newspaper or magazine or
similar media or broadcast over television or radio, whether closed circuit, or
generally available; or (B) attend any seminar meeting or industry investor
conference whose attendees were invited by any general solicitation or general
advertising; or (C) observe any website or filing of the Company with the SEC in
which any offering of securities by the Company was described and as a result
learned of any offering of securities by the Company.

 

(k) Fees. The Buyer has taken no action that would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Agreement or the transactions contemplated hereby.

 

(l) Forward-Looking Statements and Projections. The Buyer acknowledges that any
estimates or forward-looking statements or projections furnished by the Company
to the Buyer were prepared by the management of the Company in good faith, but
that the attainment of any such projections, estimates or forward-looking
statements cannot be guaranteed by the Company or its management and should not
be relied upon.

 

(m) Knowledge and Sophistication. The Buyer, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
investing in the offering, and has so evaluated the merits and risks of such
investment. The Buyer has not authorized any person or entity to act as its
Purchaser Representative (as that term is defined in Regulation D of the General
rules and regulations under the 1933 Act) in connection with the offering. The
Buyer is able to bear the economic risk of an investment in the Shares and, at
the present time, is able to afford a complete loss of such investment.

 

(n) Market Standoff Covenant. The Buyer agrees, in connection with a public
offering of the Company’s securities, (i) not to sell, make short sales of,
loan, grant any options for the purchase of, or otherwise dispose of any Shares
(other than those shares included in the registration, if any) without the prior
written consent of the Company or the underwriters managing the public offering
for up to one hundred eighty (180) days following the effective date of such
registration, subject to extension in connection with FINRA Rule 2711(f)(4) and
(ii) further agrees to execute any agreement substantially reflecting (i) above
as may be requested by the underwriters at the time of the public offering.

 

 -4- 

 

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to Buyer:

 

(a) Organization and Qualification. The Company and each of its Subsidiaries (as
defined below) are entities duly organized and validly existing and except
RealBiz Media Group, Inc., a Florida corporation are in good standing under the
laws of its jurisdiction of incorporation, and have the requisite power and
authority to own their properties and to carry on their respective businesses as
now being conducted and as presently proposed to be conducted. The Company and
each of its Subsidiaries is duly qualified as a foreign entity to do business
and except RealBiz Media Group, Inc. is in good standing in every jurisdiction
in which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any Subsidiary, individually or taken as a whole, (ii) the
transactions contemplated hereby or (iii) the authority or ability of the
Company to perform any is obligations hereunder. Except as disclosed in the SEC
Documents, the Company has no Subsidiaries. “Subsidiaries” means any Person in
which the Company, directly or indirectly, (I) owns a majority of the
outstanding capital stock having voting power or holds a majority of any equity
or similar interest of such Person or (II) otherwise controls or operates the
business, operations or administration of such Person, and each of the
foregoing, is individually referred to herein as a “Subsidiary.”

 

(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and to issue the Shares in accordance with the terms hereof. The
execution and delivery of this Agreement by the Company, and the consummation by
the Company of the transactions contemplated hereby has been duly authorized by
the Company’s board of directors and (other than (i) the filing with the SEC of
(A) one or more Registration Statements and (B) the 8-K Filing (as defined
below), (E) any other filings as may be required by any state securities
agencies (collectively, the “Required Approvals”) no further filing, consent or
authorization is required by the Company, its Subsidiaries, their respective
boards of directors or their stockholders or other governing body. This
Agreement will be duly executed and delivered by the Company, and constitutes
the legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law and public policy, and the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought.

 

(c) Intentionally Omitted.

 

 -5- 

 

 

(d) No Conflicts. The execution, delivery and performance of the Agreement by
the Company and its Subsidiaries and the consummation by the Company and its
Subsidiaries of the transactions contemplated hereby will not (i) result in a
violation of the Certificate of Incorporation (as defined below) (including,
without limitation, any certificate of designation contained therein) or other
organizational documents of the Company or any of its Subsidiaries, any capital
stock of the Company or any of its Subsidiaries or Bylaws (as defined below) of
the Company or any of its Subsidiaries, (ii) conflict with, breach, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including foreign, federal and state securities laws and regulations and the
rules and regulations of the OTC Markets (the “Principal Market”) and including
all applicable foreign, federal and state laws, rules and regulations)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected except, in
the case of clause (ii) or (iii) above, to the extent such violations that could
not reasonably be expected to have a Material Adverse Effect and, in the case of
clause (iii) above, assuming the truth and accuracy of, and Buyer’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of Buyer set forth in Section 2.

 

(e) Consents. Neither the Company nor any Subsidiary is required to obtain any
consent from, authorization or order of, or make any filing or registration
(other than the Required Approvals) with any Governmental Entity (as defined
below) or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement in accordance with the terms hereof. Except as
set forth on Schedule 3(e), all consents, authorizations, orders, filings and
registrations which the Company or any Subsidiary is required to obtain pursuant
to the preceding sentence have been obtained or effected on or prior to the
Closing Date, and neither the Company nor any of its Subsidiaries are aware of
any facts or circumstances which might prevent the Company or any of its
Subsidiaries from obtaining or effecting any of the registration, application or
filings contemplated by this Agreement. The Company is not in violation of the
requirements of the Principal Market and has no knowledge of any facts or
circumstances which could reasonably lead to delisting or suspension of the
Common Stock in the foreseeable future. “Governmental Entity” means any nation,
state, county, city, town, village, district, or other political jurisdiction of
any nature, federal, state, local, municipal, foreign, or other government,
governmental authority of any nature (including any governmental agency, branch,
department, official, or entity and any court or other tribunal), multi-national
organization or body; or body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature or instrumentality of any of the foregoing,
including any entity or enterprise owned or controlled by a government or a
public international organization or any of the foregoing.

 

(f) Acknowledgment Regarding Buyer’s Purchase of Shares. The Company
acknowledges and agrees that Buyer is acting solely in the capacity of an arm’s
length purchaser with respect to this Agreement and the transactions
contemplated hereby and that Buyer is not (i) an officer or director of the
Company or any of its Subsidiaries, (ii) except as set forth on Schedule 3(f),
an “affiliate” (as defined in Rule 144) of the Company or any of its
Subsidiaries or (iii) except as set forth on Schedule 3(f), to its knowledge, a
“beneficial owner” of more than 10% of the shares of Common Stock (as defined
for purposes of Rule 13d-3 of the Securities Exchange Act of 1934, as amended
(the “1934 Act”)). The Company further acknowledges that Buyer is not acting as
a financial advisor or fiduciary of the Company or any of its Subsidiaries (or
in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby, and any advice given by Buyer or any of its representatives
or agents in connection with this Agreement and the transactions contemplated
hereby is merely incidental to Buyer’s purchase of the Shares. The Company
further represents to Buyer that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation by the Company and
its representatives.

 

 -6- 

 

 

(g) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Shares. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
Persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby in connection with the sale of the
Shares, if any. The Company shall pay, and hold Buyer harmless against, any
liability, loss or expense (including, without limitation, attorney’s fees and
out-of-pocket expenses) arising in connection with any such claim. Neither the
Company nor any of its Subsidiaries has engaged any placement agent or other
agent in connection with the offer or sale of the Shares.

 

(h) No Integrated Offering. Other than with respect to the Shares, none of the
Company, its Subsidiaries or any of their affiliates, nor any Person acting on
their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would require registration of any of the Securities under the 1933 Act, whether
through integration with prior offerings or otherwise, or cause this offering of
the Shares to require approval of stockholders of the Company under any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated for quotation.
None of the Company, its Subsidiaries, their affiliates nor any Person acting on
their behalf will take any action or steps that would require registration of
Shares or cause the offering of any of the Shares to be integrated with other
offerings of securities of the Company.

 

(i) Intentionally Omitted.

 

(j) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including, without limitation, any distribution under
a rights agreement), stockholder rights plan or other similar anti-takeover
provision under the Certificate of Incorporation, Bylaws or other organizational
documents or the laws of the jurisdiction of its incorporation or otherwise
which is or could become applicable to Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Shares and Buyer’s ownership of the Shares. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of shares of Common Stock or a change in
control of the Company or any of its Subsidiaries.

 

 -7- 

 

 

(k) SEC Documents; Financial Statements. Except as set forth on Schedule 3(k),
during the two (2) years prior to the date hereof, the Company has filed all
reports, schedules, forms, proxy statements, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the 1934 Act (those of the foregoing filed within two (2) years prior to the
date hereof and all exhibits and appendices included therein and financial
statements, notes and schedules thereto but not the documents incorporated by
reference therein being hereinafter referred to as the “SEC Documents”). As of
their respective dates, the SEC Documents complied in all material respects with
the requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC or now, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto as in effect as of the time of filing. Such financial statements have
been prepared in accordance with US generally accepted accounting principles
(“GAAP”), consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited quarterly statements, to normal year-end
audit adjustments which will not be material, either individually or in the
aggregate). No other information provided by or on behalf of the Company to
Buyer which is not included in the SEC Documents contains any untrue statement
of a material fact or omits to state any material fact necessary in order to
make the statements therein not misleading, in the light of the circumstance
under which they are or were made. The Company is not currently contemplating to
amend or restate any of the financial statements (including, without limitation,
any note or any letter of the independent accountants of the Company with
respect thereto) included in the SEC Documents (the “Financial Statements”), nor
is the Company currently aware of facts or circumstances which would require the
Company to amend or restate any of the Financial Statements, in each case, in
order for any of the Financial Statements to be in compliance with GAAP and the
rules and regulations of the SEC. The Company has not been informed by its
independent accountants that they recommend that the Company amend or restate
any of the Financial Statements or that there is any need for the Company to
amend or restate any of the Financial Statements.

 

 -8- 

 

 

(l) Absence of Certain Changes. Except as set forth in Schedule 3(l), since the
date of the Company’s most recent audited financial statements contained in a
Form 10-K, there has been no material adverse change and no material adverse
development in the business, assets, liabilities, properties, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any of its Subsidiaries. Except as set forth in Schedule 3(l),
since the date of the Company’s most recent audited financial statements
contained in a Form 10-K, neither the Company nor any of its Subsidiaries has
(i) declared or paid any dividends, (ii) sold any assets, individually or in the
aggregate, outside of the ordinary course of business or (iii) made any capital
expenditures, individually or in the aggregate, outside of the ordinary course
of business. Neither the Company nor any of its Subsidiaries has taken any steps
to seek protection pursuant to any law or statute relating to bankruptcy,
insolvency, reorganization, receivership, liquidation or winding up, nor does
the Company or any Subsidiary have any knowledge or reason to believe that any
of their respective creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so. Assuming consummation of the transactions contemplated by
this Agreement, the Company and its Subsidiaries, individually and on a
consolidated basis, are not as of the date hereof, and after giving effect to
the transactions contemplated hereby to occur at the Closing, will not be
Insolvent (as defined below). For purposes of this Section 3(l), “Insolvent”
means, (I) with respect to the Company and its Subsidiaries, on a consolidated
basis, (i) the present fair saleable value of the Company’s and its
Subsidiaries’ assets is less than the amount required to pay the Company’s and
its Subsidiaries’ total Indebtedness (as defined below), (ii) the Company and
its Subsidiaries are unable to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured or (iii) the Company and its Subsidiaries intend to incur or believe
that they will incur debts that would be beyond their ability to pay as such
debts mature; and (II) with respect to the Company and each Subsidiary,
individually, (i) the present fair saleable value of the Company’s or such
Subsidiary’s (as the case may be) assets is less than the amount required to pay
its respective total Indebtedness, (ii) the Company or such Subsidiary (as the
case may be) is unable to pay its respective debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured or (iii) the Company or such Subsidiary (as the case may
be) intends to incur or believes that it will incur debts that would be beyond
its respective ability to pay as such debts mature. Neither the Company nor any
of its Subsidiaries has engaged in any business or in any transaction, and is
not about to engage in any business or in any transaction, for which the
Company’s or such Subsidiary’s remaining assets constitute unreasonably small
capital.

 

(m) No Undisclosed Events, Liabilities, Developments or Circumstances. No event,
liability, development or circumstance has occurred or exists, or is reasonably
expected to exist or occur with respect to the Company, any of its Subsidiaries
or any of their respective businesses, properties, liabilities, prospects,
operations (including results thereof) or condition (financial or otherwise),
that (i) would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly disclosed, or (ii) except as set forth on Schedule
3(m)(ii), could have a material adverse effect on any Buyer’s investment
hereunder or a Material Adverse Effect. All outstanding debt (other than debt
incurred in the ordinary course of business) of the Company is listed on
Schedule 3(m)(ii). The Company has no other debt outstanding (other than that
incurred in the ordinary course of business) that is not listed on Schedule
3(m)(ii).

 

 -9- 

 

 

(n) Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under their respective
certificates of incorporation, any certificate of designation, preferences or
rights of any outstanding series of preferred stock of the Company or any of its
Subsidiaries, or their respective organizational charters, certificates of
formation, or certificates of incorporation or bylaws, respectively. Neither the
Company nor any of its Subsidiaries is in violation of any judgment, decree or
order or any statute, ordinance, rule or regulation applicable to the Company or
any of its Subsidiaries, except in all cases for possible violations which could
not, individually or in the aggregate, have a Material Adverse Effect. Except as
set forth on Schedule 3(n), without limiting the generality of the foregoing,
the Company is not in violation of any of the rules, regulations or requirements
of the Principal Market and has no knowledge of any facts or circumstances that
could reasonably lead to delisting or suspension of the Common Stock by the
Principal Market in the foreseeable future. Since December 19, 2008, (i) the
Common Stock has been listed or designated for quotation on the Principal
Market, (ii) trading in the Common Stock has not been suspended by the SEC or
the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market. The Company and each
of its Subsidiaries possess all certificates, authorizations and permits issued
by the appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

 

(o) Foreign Corrupt Practices. Neither the Company nor any Subsidiary or, to the
knowledge of the Company, any director, officer, agent, employee, or any other
person acting for or on behalf of the foregoing (individually and collectively,
a “Company Affiliate”) have violated the U.S. Foreign Corrupt Practices Act (the
“FCPA”) or any other applicable anti-bribery or anti-corruption laws, nor has
any Company Affiliate offered, paid, promised to pay, or authorized the payment
of any money, or offered, given, promised to give, or authorized the giving of
anything of value, to any officer, employee or any other person acting in an
official capacity for any Governmental Entity to any political party or official
thereof or to any candidate for political office (individually and collectively,
a “Government Official”) or to any person under circumstances where such Company
Affiliate knew or was aware of a high probability that all or a portion of such
money or thing of value would be offered, given or promised, directly or
indirectly, to any Governmental Official, for the purpose of:

 

(i) (A) influencing any act or decision of such Government Official in his/her
official capacity, (B) inducing such Government Official to do or omit to do any
act in violation of his/her lawful duty, (C) securing any improper advantage, or
(D) inducing such Government Official to influence or affect any act or decision
of any Governmental Entity; or

 

(ii) assisting the Company or its Subsidiaries in obtaining or retaining
business for or with, or directing business to, the Company or its Subsidiaries.

 

(p) Sarbanes-Oxley Act. The Company and each Subsidiary is in compliance with
all applicable requirements of the Sarbanes-Oxley Act of 2002, and all
applicable rules and regulations promulgated by the SEC thereunder.

 

 -10- 

 

 

(q) Transactions With Affiliates. Except as disclosed in the SEC Documents, none
of the officers, directors or employees or affiliates of the Company or any of
its Subsidiaries is presently a party to any transaction with the Company or any
of its Subsidiaries (other than for ordinary course services as employees,
officers or directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
such officer, director, employee or affiliate or, to the knowledge of the
Company or any of its Subsidiaries, any corporation, partnership, trust or other
Person in which any such officer, director, employee or affiliate has a
substantial interest or is an employee, officer, director, affiliate, trustee or
partner.

 

(r) Equity Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of (i) 7,500,000,000 shares of Common Stock, of which,
1,499,000,0000 are issued and outstanding and 0 shares are reserved for issuance
pursuant to Convertible Securities (as defined below), (ii) 120,000,000 shares
of Series A convertible preferred stock, of which 44,570,101 shares are issued
and outstanding, (iii) 1,000,000 shares of Series B convertible preferred stock,
of which no shares are issued and outstanding and (iv) 1,000,000 shares of
Series C convertible preferred stock of which 455,801 shares are outstanding.
1,000,000 shares of Common Stock are held in treasury. All of such outstanding
shares are duly authorized and have been, or upon issuance will be, validly
issued and are fully paid and nonassessable. 100,000 shares of Company’s issued
and outstanding Series A convertible preferred stock and 395,801 shares of the
Company’s issued and outstanding Series C convertible preferred stock on the
date hereof are as of the date hereof owned by Persons who are “affiliates” (as
defined in Rule 405 of the 1933 Act and calculated based on the assumption that
only officers, directors and holders of at least 10% of the Company’s issued and
outstanding securities are “affiliates” without conceding that any such Persons
are “affiliates” for purposes of federal securities laws) of the Company or any
of its Subsidiaries. Except as disclosed in Schedule 3(r)(i), none of the
Company’s or any Subsidiary’s capital stock is subject to preemptive rights or
any other similar rights or Liens suffered or permitted by the Company or any
Subsidiary (other than restrictions on disposition under the 1933 Act and the
rules and regulations thereunder); (ii) except as disclosed in Schedule
3(r)(ii), there are no outstanding options, warrants, scrip, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into, or exercisable or exchangeable for, any capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional capital stock of the Company or any
of its Subsidiaries or options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) except as disclosed in Schedule
3(r)(iii), there are no financing statements securing obligations in any amounts
filed in connection with the Company or any of its Subsidiaries; (iv) except as
set forth in the SEC Documents, there are no agreements or arrangements under
which the Company or any of its Subsidiaries is obligated to register the sale
of any of their securities under the 1933 Act; (v) except as disclosed in
Schedule 3(r)(iv), there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (vi)
except as disclosed in Schedule 3(r)(v) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Shares; (vii) neither the Company nor any Subsidiary has any
stock appreciation rights or “phantom stock” plans or agreements or any similar
plan or agreement; and (viii) neither the Company nor any of its Subsidiaries
have any liabilities or obligations required to be disclosed in the SEC
Documents which are not so disclosed in the SEC Documents, other than those
incurred in the ordinary course of the Company’s or its Subsidiaries’ respective
businesses and which, individually or in the aggregate, do not or could not have
a Material Adverse Effect. The Company has furnished to the Buyer true, correct
and complete copies of the Company’s Amended and Restated Certificate of
Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company’s Amended and Restated Bylaws, as amended
and as in effect on the date hereof (the “Bylaws”), and the terms of all
Convertible Securities and the material rights of the holders thereof in respect
thereto. “Convertible Securities” means any capital stock or other security of
the Company or any of its Subsidiaries that is at any time and under any
circumstances directly or indirectly convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
capital stock or other security of the Company (including, without limitation,
Common Stock) or any of its Subsidiaries.

 

 -11- 

 

 

(s) Indebtedness and Other Contracts. Neither the Company nor any of its
Subsidiaries, (i) except as disclosed on Schedule 3(s), has any outstanding
Indebtedness (as defined below), outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing Indebtedness of the Company or any of its Subsidiaries or by which
the Company or any of its Subsidiaries is or may become bound, (ii) is a party
to any contract, agreement or instrument, the violation of which, or default
under which, by the other party(ies) to such contract, agreement or instrument
could reasonably be expected to result in a Material Adverse Effect, (iii) is in
violation of any term of, or in default under, any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (iv) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect. For
purposes of this Agreement: (x) “Indebtedness” of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services
(including, without limitation, “capital leases” in accordance with GAAP, but
other than trade payables entered into in the ordinary course of business
consistent with past practice), (C) all reimbursement or payment obligations
with respect to letters of credit, surety bonds and other similar instruments,
(D) all obligations evidenced by promissory notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses, (E) all indebtedness created or
arising under any conditional sale or other title retention agreement, or
incurred as financing, in either case with respect to any property or assets
acquired with the proceeds of such indebtedness (even though the rights and
remedies of the seller or bank under such agreement in the event of default are
limited to repossession or sale of such property), (F) all monetary obligations
under any leasing or similar arrangement which, in connection with GAAP,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in any property or
assets (including accounts and contract rights) owned by any Person, even though
the Person which owns such assets or property has not assumed or become liable
for the payment of such indebtedness, and (H) all Contingent Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (A) through (G) above; (y) “Contingent Obligation” means, as to any
Person, any direct or indirect liability, contingent or otherwise, of that
Person with respect to any indebtedness, lease, dividend or other obligation of
another Person if the primary purpose or intent of the Person incurring such
liability, or the primary effect thereof, is to provide assurance to the obligee
of such liability that such liability will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
liability will be protected (in whole or in part) against loss with respect
thereto; and (z) “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and any Governmental Entity or any department or
agency thereof.

 

 -12- 

 

 

(t) Litigation. Except as disclosed in the SEC Documents or set forth on
Schedule 3(t), there is no action, suit, proceeding, inquiry or investigation
before or by the Principal Market, any court, public board, other Governmental
Entity, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries,
the Common Stock or any of the Company’s or its Subsidiaries’ officers or
directors, whether of a civil or criminal nature or otherwise, in their
capacities as such. No director, officer or employee of the Company or any of
its subsidiaries has willfully violated 18 U.S.C. §1519 or engaged in spoliation
in reasonable anticipation of litigation. Without limitation of the foregoing,
there has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the SEC involving the Company, any of its
Subsidiaries or any current or former director or officer of the Company or any
of its Subsidiaries. The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the 1933 Act.

 

(u) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Except as set
forth on Schedule 3(v), neither the Company nor any such Subsidiary has been
refused any insurance coverage sought or applied for during the last calendar
year, and neither the Company nor any such Subsidiary has any reason to believe
that it will be unable to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect.

 

(v) Employee Relations. Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
Nothing has come to the attention of the Company that would cause the Company to
believe that the Company’s and its Subsidiaries’ relations with their employees
are other than good. No executive officer (as defined in Rule 501(f) promulgated
under the 1933 Act) or other key employee of the Company or any of its
Subsidiaries has notified the Company or any such Subsidiary in writing that
such officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary. No
executive officer or other key employee of the Company or any of its
Subsidiaries is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer or other key employee (as the case may be) does not subject the Company
or any of its Subsidiaries to any liability with respect to any of the foregoing
matters. The Company and its Subsidiaries are in compliance with all federal,
state, local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

 -13- 

 

 

(w) Real Property. Each of the Company and its Subsidiaries holds good title to
all real property, leases in real property, or other interests in real property
owned or held by the Company or any of its Subsidiaries (the “Real Property”)
owned by the Company or any of its Subsidiaries, as applicable. The Real
Property is free and clear of all Liens and is not subject to any rights of way,
building use restrictions, exceptions, variances, reservations, or limitations
of any nature except for (a) Liens for current taxes not yet due, and (b) zoning
laws and other land use restrictions that do not impair the present or
anticipated use of the property subject thereto.

 

(x) Personal Property. Each of the Company and its Subsidiaries, as applicable,
has good title to, or a valid leasehold interest in, the tangible personal
property, equipment, improvements, fixtures, and other personal property and
appurtenances that are used by the Company or its Subsidiary in connection with
the conduct of its business (the “Company Fixtures and Equipment”). The Company
Fixtures and Equipment are structurally sound, are in good operating condition
and repair, are adequate for the uses to which they are being put, are not in
need of maintenance or repairs except for ordinary, routine maintenance and
repairs and are sufficient for the conduct of the Company’s and/or its
Subsidiaries’ businesses, as applicable, in the manner as conducted prior to the
Closing. Except as set forth on Schedule 3(x), each of the Company and its
Subsidiaries owns all of its Company Fixtures and Equipment free and clear of
all Liens except for (a) Liens for current taxes not yet due, and (b) zoning
laws and other land use restrictions that do not impair the present or
anticipated use of the property subject thereto.

 

(y) Intellectual Property Rights. The Company and its Subsidiaries own or
possess proper rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, original works of authorship,
patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted. Each
of the patents, trademarks and copyrights owned by the Company or any of its
Subsidiaries is listed on Schedule 3(y)(i). None of the Company’s Intellectual
Property Rights have expired or terminated or have been abandoned or are
expected to expire or terminate or are expected to be abandoned, within three
(3) years from the date of this Agreement. Except as set forth in Schedule
3(y)(ii) the Company does not have any knowledge of any infringement by the
Company or its Subsidiaries of Intellectual Property Rights of others and there
is no claim, action or proceeding being made or brought, or to the knowledge of
the Company or any of its Subsidiaries, being threatened, against the Company or
any of its Subsidiaries regarding its Intellectual Property Rights. Neither the
Company nor any of its Subsidiaries is aware of any facts or circumstances which
could reasonably be expected to give rise to any of the foregoing infringements
or claims, actions or proceedings. The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their Intellectual Property Rights.

 

 -14- 

 

 

(z) Environmental Laws. (i) The Company and its Subsidiaries (A) are in
compliance with all Environmental Laws (as defined below), (B) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (C) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (A), (B) and (C), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

(ii) No Hazardous Materials:

 

(A) have been disposed of or otherwise released from any real property or
leasehold interest of the Company or any of its Subsidiaries in violation of any
Environmental Laws by the Company or any of its Subsidiaries (or any of their
representatives or agents); or

 

(B) to the Company’s knowledge, are present on, over, beneath, in or upon any
such leasehold interest or any portion thereof in quantities that would
constitute a violation of any Environmental Laws.

 

(iii) Neither the Company nor any of its Subsidiaries knows of any other person
who or entity which has stored, treated, recycled, disposed of or otherwise
located on any Interest any Hazardous Materials, including, without limitation,
such substances as asbestos and polychlorinated biphenyls.

 

(iv) To the Company’s knowledge, no real property or leasehold interest
presently held by the Company or any Subsidiary is on any federal or state
“Superfund” list or Liability Information System (“CERCLIS”) list or any state
environmental agency list of sites under consideration for CERCLIS, nor subject
to any environmental related Liens.

 

(aa) Subsidiary Rights. The Company has the unrestricted right to vote, and
(subject to limitations imposed by applicable law) to receive dividends and
distributions on, all capital securities of its Subsidiaries as owned by the
Company or any Subsidiary.

 

 -15- 

 

 

(bb) Tax Status. The Company and each of its Subsidiaries (i) has timely made or
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company and its
Subsidiaries know of no basis for any such claim. The Company is not operated in
such a manner as to qualify as a passive foreign investment company, as defined
in Section 1297 of the Code. The net operating loss carryforwards (“NOLs”) for
United States federal income tax purposes of the consolidated group of which the
Company is the common parent, if any, shall not be adversely affected by the
transactions contemplated hereby. The transactions contemplated hereby do not
constitute an “ownership change” within the meaning of Section 382 of the Code,
thereby preserving the Company’s ability to utilize such NOLs.

 

(cc) Internal Accounting and Disclosure Controls. Except as set forth in the SEC
Documents, the Company and each of its Subsidiaries maintains internal control
over financial reporting (as such term is defined in Rule 13a-15(f) under the
1934 Act) that is effective to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles, including that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset and liability accountability, (iii) access to assets
or incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. Except as set forth in the SEC Documents, the Company maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15(e)
under the 1934 Act) that are effective in ensuring that information required to
be disclosed by the Company in the reports that it files or submits under the
1934 Act is recorded, processed, summarized and reported, within the time
periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
1934 Act is accumulated and communicated to the Company’s management, including
its principal executive officer or officers and its principal financial officer
or officers, as appropriate, to allow timely decisions regarding required
disclosure. Except as set forth in the SEC Documents, neither the Company nor
any of its Subsidiaries has received any notice or correspondence from any
accountant or other Person or any Governmental Authority relating to any
potential material weakness or significant deficiency in any part of the
internal controls over financial reporting of the Company or any of its
Subsidiaries.

 

(dd) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed or that
otherwise could be reasonably likely to have a Material Adverse Effect.

 

 -16- 

 

 

(ee) Investment Company Status. The Company is not, and upon consummation of the
sale of the Shares will not be, an “investment company,” an affiliate of an
“investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

 

(ff) Acknowledgement Regarding Buyer’s Trading Activity. It is understood and
acknowledged by the Company that (i) following the public disclosure of the
transactions contemplated by this Agreement, in accordance with the terms
thereof, the Buyer has not been asked by the Company or any of its Subsidiaries
to agree, nor has Buyer agreed with the Company or any of its Subsidiaries, to
desist from effecting any transactions in or with respect to (including, without
limitation, purchasing or selling, long and/or short) any securities of the
Company, or “derivative” securities based on securities issued by the Company or
to hold any of the Shares for any specified term; (ii) Buyer and counterparties
in “derivative” transactions to which any such Buyer is a party, directly or
indirectly, presently may have a “short” position in the Common Stock which was
established prior to Buyer’s knowledge of the transactions contemplated by the
Agreement; and (iii) Buyer shall not be deemed to have any affiliation with or
control over any arm’s length counterparty in any “derivative” transaction.

 

(gg) Manipulation of Price. Neither the Company nor any of its Subsidiaries has,
and, to the knowledge of the Company, no Person acting on their behalf has,
directly or indirectly, (i) taken any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company or
any of its Subsidiaries to facilitate the sale or resale of any of the Shares,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the RealBiz Media Group, Inc., (iii) paid or agreed to pay to any
Person any compensation for soliciting another to purchase any other securities
of the Company or any of its Subsidiaries or (iv) paid or agreed to pay any
Person for research services with respect to any securities of the Company or
any of its Subsidiaries.

 

(hh) Intentionally Omitted.

 

(ii) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance, sale and transfer of the Shares to be sold to Buyer hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.

 

(jj) Shell Company Status. The Company is not, and has never been, an issuer
identified in, or subject to, Rule 144(i).

 

(kk) Illegal or Unauthorized Payments; Political Contributions. Neither the
Company nor any of its Subsidiaries nor, to the best of the Company’s knowledge
(after reasonable inquiry of its officers and directors), any of the officers,
directors, employees, agents or other representatives of the Company or any of
its Subsidiaries or any other business entity or enterprise with which the
Company or any Subsidiary is or has been affiliated or associated, has, directly
or indirectly, made or authorized any payment, contribution or gift of money,
property, or services, whether or not in contravention of applicable law, (i) as
a kickback or bribe to any Person or (ii) to any political organization, or the
holder of or any aspirant to any elective or appointive public office except for
personal political contributions not involving the direct or indirect use of
funds of the Company or any of its Subsidiaries.

 

 -17- 

 

 

(ll) Money Laundering. The Company and its Subsidiaries are in compliance with,
and have not previously violated, the USA Patriot Act of 2001 and all other
applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, but not limited to, the laws, regulations and Executive Orders and
sanctions programs administered by the U.S. Office of Foreign Assets Control,
including, but not limited, to (i) Executive Order 13224 of September 23, 2001
entitled, “Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079 (2001));
and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.

 

(mm) Management. Except as set forth in the SEC Documents, during the past five
(5) year period, no current or former officer or director has been the subject
of any of the items set forth under Item 401(f) of Regulation S-K.

 

(nn) Stock Option Plans. Each stock option granted by the Company was granted
(i) in accordance with the terms of the applicable stock option plan of the
Company and (ii) with an exercise price at least equal to the fair market value
of the Common Stock on the date such stock option would be considered granted
under GAAP and applicable law. No stock option granted under the Company’s stock
option plan has been backdated. The Company has not knowingly granted, and there
is no and has been no policy or practice of the Company to knowingly grant,
stock options prior to, or otherwise knowingly coordinate the grant of stock
options with, the release or other public announcement of material information
regarding the Company or its Subsidiaries or their financial results or
prospects.

 

(oo) No Disagreements with Accountants and Lawyers. Except as set forth on
Schedule 3(oo), there are no material disagreements of any kind presently
existing, or reasonably anticipated by the Company to arise, between the Company
and the accountants or between the Company and its lawyers, in either case,
formerly or presently employed or engaged by the Company and except as set forth
on Schedule 3(oo), the Company is current with respect to any fees owed to its
accountants and lawyers which could affect the Company’s ability to perform any
of its obligations under this Agreement.

 

(pp) No Disqualification Events. With respect to Securities to be offered and
sold hereunder in reliance on Rule 506(b) under the 1933 Act (“Regulation D
Securities”), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering contemplated hereby nor any promoter (as that term
is defined in Rule 405 under the 1933 Act) connected with the Company in any
capacity at the time of sale (each, an “Issuer Covered Person” and, together,
“Issuer Covered Persons”) is subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the 1933 Act (a “Disqualification
Event”), except for a Disqualification Event covered by Rule 506(d)(2) or
(d)(3). The Company has exercised reasonable care to determine whether any
Issuer Covered Person is subject to a Disqualification Event. The Company has
complied, to the extent applicable, with its disclosure obligations under Rule
506(e), and has furnished to the Buyer a copy of any disclosures provided
thereunder.

 

 -18- 

 

 

(qq) Other Covered Persons. The Company is not aware of any Person that has been
or will be paid (directly or indirectly) remuneration for solicitation of the
Buyer in connection with the sale of the Shares.

 

(rr) No Additional Agreements. The Company does not have any agreement or
understanding with Buyer with respect to the transactions contemplated by this
Agreement except as set forth herein.

 

(tt) Disclosure. Other than as set forth in the 8-K Filing, the Company confirms
that neither it nor any other Person acting on its behalf has provided the Buyer
or its agents or counsel with any information that constitutes or could
reasonably be expected to constitute material, non-public information concerning
the Company or any of its Subsidiaries, other than the existence of the
transactions contemplated by this Agreement. The Company understands and
confirms that the Buyer will rely on the foregoing representations in effecting
transactions in securities of the Company. All disclosure provided to the Buyer
regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
All of the written information furnished after the date hereof by or on behalf
of the Company or any of its Subsidiaries to Buyer pursuant to or in connection
with this Agreement will be true and correct in all material respects as of the
date on which such information is so provided and will not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. Other than as set forth in the 8-K
Filing, no event or circumstance has occurred or information exists with respect
to the Company or any of its Subsidiaries or its or their business, properties,
liabilities, prospects, operations (including results thereof) or conditions
(financial or otherwise), which, under applicable law, rule or regulation,
requires public disclosure at or before the date hereof or announcement by the
Company but which has not been so publicly disclosed. The Company acknowledges
and agrees that Buyer makes no representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 2.

 

4. COVENANTS

 

(a) Pledge of Securities. Notwithstanding anything to the contrary contained in
this Agreement, the Company acknowledges and agrees that the Shares may be
pledged by Buyer in connection with a bona fide margin agreement or other loan
or financing arrangement that is secured by the Shares. The pledge of Shares
shall not be deemed to be a transfer, sale or assignment of the Shares
hereunder, and no Buyer effecting a pledge of Shares shall be required to
provide the Company with any notice thereof or otherwise make any delivery to
the Company pursuant to this Agreement, including, without limitation, Section
2(g) hereof; provided that Buyer and its pledgee shall be required to comply
with the provisions of Section 2(g) hereof in order to effect a sale, transfer
or assignment of Shares to such pledgee. The Company hereby agrees to execute
and deliver such documentation as a pledgee of the Shares may reasonably request
in connection with a pledge of the Securities to such pledgee by Buyer.

 

 -19- 

 

 

(b) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
Governmental Entity, except where such violations would not reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect.

 

(c) Variable Securities. Until August 8, 2020, the Company and each Subsidiary
shall be prohibited from effecting or entering into an agreement to effectuate
any Subsequent Placement involving a Variable Rate Transaction. “Variable Rate
Transaction” means a transaction in which the Company or any Subsidiary (i)
issues or sells any Convertible Securities either (A) at a conversion, exercise
or exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for the shares of Common Stock at any time after
the initial issuance of such Convertible Securities, or (B) with a conversion,
exercise or exchange price that is subject to being reset at some future date
after the initial issuance of such Convertible Securities or upon the occurrence
of specified or contingent events directly or indirectly related to the business
of the Company or the market for the Common Stock, other than pursuant to a
customary “weighted average” anti-dilution provision or (ii) enters into any
agreement (including, without limitation, an equity line of credit or an
“at-the-market” offering) whereby the Company or any Subsidiary may sell
securities at a future determined price (other than standard and customary
“preemptive” or “participation” rights). Buyer shall be entitled to obtain
injunctive relief against the Company and its Subsidiaries to preclude any such
issuance, which remedy shall be in addition to any right to collect damages.
“Subsequent Placement” means the Company’s issuance, offer, sale, granting of
any option or right to purchase, or otherwise disposing of (or announcing any
issuance, offer, sale, grant of any option or right to purchase or other
disposition of) any equity security or any equity-linked or related security
(including, without limitation, any “equity security” (as that term is defined
under Rule 405 promulgated under the 1933 Act), any Convertible Securities, any
debt, any preferred stock or any purchase rights).

 

(d) Regulation M. The Company will not take any action prohibited by Regulation
M under the 1934 Act, in connection with the distribution of the Shares
contemplated hereby.

 

(e) Integration. None of the Company, any of its affiliates (as defined in Rule
501(b) under the 1933 Act), or any person acting on behalf of the Company or
such affiliate will sell, offer for sale, or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in the 1933 Act) which will be
integrated with the sale of the Shares in a manner which would require the
registration of the Securities under the 1933 Act or require stockholder
approval under the rules and regulations of the Principal Market and the Company
will take all action that is appropriate or necessary to assure that its
offerings of other securities will not be integrated for purposes of the 1933
Act or the rules and regulations of the Principal Market, with the issuance of
Shares contemplated hereby.

 

 -20- 

 

 

(f) General Solicitation. None of the Company, any of its affiliates (as defined
in Rule 501(b) under the 1933 Act) or any person acting on behalf of the Company
or such affiliate will solicit any offer to buy or offer or sell the Securities
by means of any form of general solicitation or general advertising within the
meaning of Regulation D, including: (i) any advertisement, article, notice or
other communication published in any newspaper, magazine or similar medium or
broadcast over television or radio; and (ii) any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising.

 

(g) Notice of Disqualification Events. The Company will notify the Buyer in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
any Issuer Covered Person and (ii) any event that would, with the passage of
time, become a Disqualification Event relating to any Issuer Covered Person.

 

(h) Stop Orders. The Company shall advise the Buyer promptly (but in no event
later than twenty-four (24) hours) and shall confirm such oral or written advice
in writing: (i) of the Company’s receipt of notice of any request by the SEC for
amendment of or a supplement to the Registration Statement, the Prospectus, any
Permitted Free Writing Prospectus or for any additional information; (ii) of the
Company’s receipt of notice of the issuance by the SEC of any stop order
suspending the effectiveness of the Registration Statement or prohibiting or
suspending the use of the Prospectus or any prospectus supplement, or of the
suspension of qualification of the Securities for offering or sale in any
jurisdiction, or the initiation or contemplated initiation of any proceeding for
such purpose; (iii) of the Company becoming aware of the happening of any event,
which makes any statement of a material fact made in the Registration Statement,
the Prospectus or any Permitted Free Writing Prospectus untrue or which requires
the making of any additions to or changes to the statements then made in the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
in order to state a material fact required by the 1933 Act to be stated therein
or necessary in order to make the statements then made therein (in the case of
the Prospectus, in light of the circumstances under which they were made) not
misleading, or of the necessity to amend the Registration Statement or
supplement the Prospectus or any Permitted Free Writing Prospectus to comply
with the 1933 Act or any other law or (iv) if at any time following the date
hereof the Registration Statement is not effective or is not otherwise available
for the issuance of the Securities or any Prospectus contained therein is not
available for use for any other reason. Thereafter, the Company shall promptly
notify Buyer when the Registration Statement, the Prospectus, any Permitted Free
Writing Prospectus and/or any amendment or supplement thereto, as applicable, is
effective and available for the issuance of the Securities. If at any time the
SEC shall issue any stop order suspending the effectiveness of the Registration
Statement or prohibiting or suspending the use of the Prospectus or any
Prospectus Supplement, the Company shall use reasonable best efforts to obtain
the withdrawal of such order at the earliest possible time.

 

(i) Reporting Status. Except for the Company’s annual report for the year ended
October 31, 2018, until the date on which the Buyer shall have sold, converted
or exercised all of the Securities (the “Reporting Period”), the Company shall
timely file all reports required to be filed with the SEC pursuant to the 1934
Act, and the Company shall not terminate its status as an issuer required to
file reports under the 1934 Act even if the 1934 Act or the rules and
regulations thereunder would no longer require or otherwise permit such
termination. The Company shall take all actions necessary to maintain its
eligibility to register the Registrable Securities for resale by the Buyer on
such form as may be applicable.

 

 -21- 

 

 

(j) Listing. The Company shall promptly secure the listing or designation for
quotation (as the case may be) of all of the Underlying Securities (as defined
below) upon each national securities exchange and automated quotation system, if
any, upon which the Common Stock is then listed or designated for quotation (as
the case may be) (subject to official notice of issuance) and shall maintain
such listing or designation for quotation (as the case may be) of all Underlying
Securities from time to time issuable under the terms of the Transaction
Documents on such national securities exchange or automated quotation system.
The Company shall maintain the Common Stock’s listing or authorization for
quotation (as the case may be) on the Principal Market or another Eligible
Market. Neither the Company nor any of its Subsidiaries shall take any action
which could be reasonably expected to result in the delisting or suspension of
the Common Stock on an Eligible Market. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 4(g).
“Underlying Securities” means (i) the Conversion Shares, (ii) the Warrant Shares
and (iii) any capital stock of the Company issued or issuable with respect to
the Conversion Shares, the Warrant Shares, the Note or the Warrant including,
without limitation, (1) as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise and (2) shares of
capital stock of the Company into which the shares of Common Stock are converted
or exchanged and shares of capital stock of a Successor Entity into which the
shares of Common Stock are converted or exchanged, in each case, without regard
to any limitations on conversion of the Note or exercise of the Warrant.

 

(k) Dilutive Issuances. During the period of one hundred eighty (180) days after
the conversion, in whole or in part, of the Note, the Company shall not, in any
manner, enter into or affect any Dilutive Issuance.

 

(l) Passive Foreign Investment Company. The Company shall conduct its business,
and shall cause its Subsidiaries to conduct their respective businesses, in such
a manner as will ensure that the Company will not be deemed to constitute a
passive foreign investment company within the meaning of Section 1297 of the
Internal Revenue Code of 1986, as amended.

 

(m) Restriction on Redemption and Cash Dividends. So long as any amounts remain
due under the Note or any of the Warrants remain unexercised, the Company shall
not, directly or indirectly, redeem, or declare or pay any cash dividend or
distribution on, any securities of the Company without the prior express written
consent of the Buyer.

 

(n) Corporate Existence. So long as Buyer is still due any funds under the Note
or beneficially owns any Warrants, the Company (a) shall not be party to any
Fundamental Transaction unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Note and the
Warrant; and (b) may not amend its Certificate of Incorporation, any Certificate
of Designation, its By Laws or any other constitutive document without the
consent of Buyer, such consent not to be unreasonably withheld or delayed.

 

 -22- 

 

 

5. LEGEND.

 

(a) Legends. Buyer understands that the Shares have been issued pursuant to an
exemption from registration or qualification under the 1933 Act and applicable
state securities laws, and except as set forth below, the Shares shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

(b) Removal of Legends on Shares. Certificates evidencing Shares shall not be
required to contain the legend set forth in Section 5(a) above or any other
legend (i) while a registration statement covering the resale of such Shares is
effective under the 1933 Act, (ii) following any sale of such Shares pursuant to
Rule 144 (assuming neither the transferor nor the transferee is an affiliate of
the Company), (iii) if such Shares are eligible to be sold, assigned or
transferred under Rule 144 (provided that Buyer provides the Company with
reasonable assurances that such Shares are eligible for sale, assignment or
transfer under Rule 144 which shall include an opinion of Buyer’s counsel), (iv)
in connection with a sale, assignment or other transfer (other than under Rule
144), provided that Buyer provides the Company with an opinion of counsel, in a
generally acceptable form, to the effect that such sale, assignment or transfer
of the Shares may be made without registration under the applicable requirements
of the 1933 Act or (v) if such legend is not required under applicable
requirements of the 1933 Act (including, without limitation, controlling
judicial interpretations and pronouncements issued by the SEC).

 

 -23- 

 

 

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Shares to Buyer at
the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:

 

(a) Buyer shall have executed this Agreement and delivered the same to the
Company.

 

(b) Buyer shall have delivered to the Company the Purchase Price for the Shares
being purchased by such Buyer at the Closing by wire transfer of the Cash
Purchase Price in immediately available funds in accordance with the by wire
transfer of immediately available funds in accordance with the Flow of Funds
Letter.

 

(c) The representations and warranties of such Buyer shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though originally made at that time (except for representations and warranties
that speak as of a specific date, which shall be true and correct as of such
specific date), and such Buyer shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by such Buyer at or
prior to the Closing Date.

 

7. CONDITIONS TO BUYER’S OBLIGATION TO PURCHASE.

 

The obligation of Buyer hereunder to purchase the Shares at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for Buyer’s sole
benefit and may be waived by Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof:

 

(a) The Company shall have duly executed and delivered to Buyer this Agreement.

 

(b) The Company shall have issued to the Buyer the Shares.

 

(c) The representations and warranties of the Company that are qualified or
limited by materiality shall be true and correct, and the representations and
warranties of the Company that are not so qualified shall be true and correct in
all material respects, in each case as of the date when made and as of the
Closing Date as though originally made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required to be performed, satisfied or complied with by the Company at or prior
to the Closing Date.

 

(d) The Common Stock (A) shall be designated for quotation or listed (as
applicable) on the Principal Market and (B) shall not have been suspended, as of
the Closing Date, by the SEC or the Principal Market from trading on the
Principal Market nor shall suspension by the SEC or the Principal Market have
been threatened, as of the Closing Date, either (I) in writing by the SEC or the
Principal Market or (II) by falling below the minimum maintenance requirements
of the Principal Market.

 

(e) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Shares, including
without limitation, those required by the Principal Market, if any.

 

 -24- 

 

 

(f) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
Governmental Entity of competent jurisdiction that prohibits the consummation of
any of the transactions contemplated by this Agreement.

 

(g) Since the date of execution of this Agreement, no event or series of events
shall have occurred that reasonably would have or result in a Material Adverse
Effect.

 

(h) From the date hereof to the Closing Date, (i) trading in the Common Stock
shall not have been suspended by the SEC or the Principal Market (except for any
suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the Closing), and, (ii) at any time
prior to the Closing Date, trading in securities generally as reported by
Bloomberg L.P. shall not have been suspended or limited, or minimum prices shall
not have been established on securities whose trades are reported by such
service, or on the Principal Market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of each Buyer, makes it impracticable or inadvisable to
purchase the Shares at the Closing.

 

8. TERMINATION.

 

In the event that the Closing shall not have occurred with respect to Buyer
within three (3) days of the date hereof, then either party shall have the right
to terminate its obligations under this Agreement; provided, however, the right
to terminate this Agreement under this Section 8 shall not be available to any
party if the failure of the transactions contemplated by this Agreement to have
been consummated by such date is the result of such party’s breach of this
Agreement.

 

9. MISCELLANEOUS.

 

(a) Waivers and Amendments. Any term of this Agreement may be amended and the
observance of any term hereof or thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the Company and the Buyer.

 

(b) Notices. All notices and other communications required or permitted
hereunder will be in writing and will be mailed by registered or certified mail,
postage prepaid, sent by facsimile or electronic mail or otherwise delivered by
hand or by messenger addressed:

 

(i) if to the Buyer, at the Buyer’s address, facsimile number or electronic mail
address as shown in the Company’s records, as may be updated in accordance with
the provisions hereof; or

 

(ii) if to the Company, to its address or facsimile number listed on the
signature page of this Agreement (Attn: Chief Executive Officer), or to such
other address or facsimile number as the Company will have furnished to the
other parties, with a copy to Sheppard Mullin Richter & Hampton, LLP, 30
Rockefeller Plaza, New York, New York 10112, Attn: Andrea Cataneo, Esq.

 

 -25- 

 

 

With respect to any notice given by the Company hereunder, the Buyer agrees that
such notice may be given by facsimile or by electronic mail.

 

Each such notice or other communication will for all purposes of this Agreement
be treated as effective or having been given when delivered if delivered
personally, or, if sent by mail, at the earlier of its receipt or 72 hours after
the same has been deposited in a regularly maintained receptacle for the deposit
of the United States mail, addressed and mailed as aforesaid, or, if sent by
facsimile, upon confirmation of facsimile transfer, or, if sent by electronic
mail, upon confirmation of delivery.

 

(c) Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
enforced, governed by and construed in accordance with the laws of the State of
New York, without regard to the principles of conflicts of law. The parties
hereby submit to the exclusive jurisdiction of the State of New York or United
States federal courts located in the state, county and city of New York
(Manhattan) with respect to any dispute arising under this Agreement. The
parties irrevocably waive the defense of an inconvenient forum to the
maintenance of such suit or proceeding. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(d) Expenses. The Company and the Buyer will each pay their own expenses in
connection with the transactions contemplated by this Agreement.

 

(e) Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto.

 

(f) Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subject hereof.
No party will be liable or bound to any other party in any manner with regard to
the subjects hereof or thereof by any warranties, representations or covenants
except as specifically set forth herein.

 

(g) Severability. If any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
will be severed from this Agreement, and such court will replace such illegal,
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Agreement will be enforceable in accordance with its terms.

 

(h) Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be enforceable against the parties actually executing such
counterparts, and all of which together will constitute one instrument.

 

 -26- 

 

 

(i) Telecopy Execution and Delivery. A facsimile, telecopy or other reproduction
of this Agreement may be executed by one or more parties hereto and delivered by
such party by facsimile or any similar electronic transmission device pursuant
to which the signature of or on behalf of such party can be seen. Such execution
and delivery will be considered valid, binding and effective for all purposes.
At the request of any party hereto, all parties hereto agree to execute and
deliver an original of this Agreement as well as any facsimile, telecopy or
other reproduction hereof.

 

(j) Further Assurances. Each party hereto agrees to execute and deliver, by the
proper exercise of its corporate, limited liability company, partnership or
other powers, all such other and additional instruments and documents and do all
such other acts and things as may be necessary to more fully effectuate this
Agreement.

 

10. DEFINITIONS.

 

In addition to the terms defined elsewhere in this Agreement, for all purposes
of this Agreement, the following terms have the meanings set forth in this
Section 10:

 

(a) “Common Stock” means common stock of the Company, par value $0.000001 per
share.

 

(b) “Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

(c) “Conversion Shares” shall mean any shares of Common Stock issuable as
interest or otherwise pursuant to the Note.

 

(d) “Dilutive Issuance” shall mean the sale or grant by the Company or any
Subsidiary thereof of any option to purchase or sale or grant of any right to
reprice, or otherwise dispose of or issuance (or announcement of any sale, grant
or any option to purchase or other disposition), any Common Stock or Common
Stock Equivalents entitling any Person to acquire shares of Common Stock at an
effective selling price per share that is lower than the the then exercise price
of the Warrant.

 

(e) “Eligible Market” shall mean The New York Stock Exchange, the NYSE American,
the Nasdaq Global Select Market, the Nasdaq Global Market, the OTCQB or the
Principal Market.

 

(f) “February Securities Purchase Agreement” shall mean that securities purchase
agreement dated February 8, 2019 by and between the Company and the Buyer.

 

(g) “Free Writing Prospectus” shall mean a “free writing prospectus” as defined
in Rule 405 promulgated under the 1933 Act.

 

 -27- 

 

 

(h) “Fundamental Transaction” means (i) the Company, directly or indirectly, in
one or more related transactions effects any merger or consolidation of the
Company with or into another Person, (ii) the Company, directly or indirectly,
effects any sale, lease, license, assignment, transfer, conveyance or other
disposition of all or substantially all of its assets in one or a series of
related transactions, (iii) any, direct or indirect, purchase offer, tender
offer or exchange offer (whether by the Company or another Person) is completed
pursuant to which holders of Common Stock are permitted to sell, tender or
exchange their shares for other securities, cash or property and has been
accepted by the holders of 50% or more of the outstanding Common Stock, (iv) the
Company, directly or indirectly, in one or more related transactions effects any
reclassification, reorganization or recapitalization of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property, or (v) the
Company, directly or indirectly, in one or more related transactions consummates
a stock or share purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person or group of Persons whereby such other Person
or group acquires more than 50% of the outstanding shares of Common Stock (not
including any shares of Common Stock held by the other Person or other Persons
making or party to, or associated or affiliated with the other Persons making or
party to, such stock or share purchase agreement or other business combination).

 

(i) “Irrevocable Transfer Agent Instructions” shall mean the irrevocable
instructions delivered by the Company to its transfer agent in connection with
the Transaction Documents.

 

(j) “Issuer Free Writing Prospectus” shall mean “issuer free writing prospectus”
as defined in Rule 433 promulgated under the 1933 Act

 

(k) “Note” shall mean that note dated February 8, 2019 issued by the Company in
favor of the Buyer.

 

(l) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

 

(m) “Permitted Free Writing Prospectus” shall mean any Issuer Free Writing
Prospectus or other Free Writing Prospectus consented to by the Buyer or the
Company.

 

(n) “Prospectus” means the prospectus relating to the Registration Statement

 

(o) “Registrable Securities” shall mean (i) the Conversion Shares, (ii) the
Warrant Shares and (iii) any capital stock of the Company issued or issuable
with respect to the Conversion Shares, the Warrant Shares, the Note or the
Warrant, including, without limitation, (1) as a result of any stock split,
stock dividend, recapitalization, exchange or similar event or otherwise and (2)
shares of capital stock of the Company into which the shares of Common Stock are
converted or exchanged and shares of capital stock of a Successor Entity into
which the shares of Common Stock are converted or exchanged, in each case,
without regard to any limitations on conversion of the Note or exercise of the
Warrant.

 

 -28- 

 

 

(p) “Registration Rights Agreement” shall mean that registration rights
agreement dated February 8, 2019 by and between the Company and the Buyer.

 

(q) “Registration Statement” means a registration statement or registration
statements of the Company filed under the 1933 Act covering the Registrable
Securities.

 

(r) “Securities” shall mean collectively the Note, the Conversion Shares, the
Warrant and the Warrant Shares.

 

(s) “Successor Entity” shall mean the Person (or, if so elected by the Buyer,
the Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Buyer, the Parent Entity)
with which such Fundamental Transaction shall have been entered into.

 

(t) “Transaction Documents” shall mean, collectively, the February Securities
Purchase Agreement, the Note, the Warrant, the Registration Rights Agreement,
the Irrevocable Transfer Agent Instructions and each of the other agreements and
instruments entered into or delivered by any of the parties hereto in connection
with the transactions contemplated thereby, as may be amended from time to time.

 

(u) “Warrant” shall mean that note February 8, 2019 issued by the Company in
favor of the Buyer.

 

(v) “Warrant Shares” shall mean any shares of Common Stock issuable pursuant to
the Warrant.

 

[signature pages follow]

 

 -29- 

 

 

IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

  COMPANY:         VERUS INTERNATIONAL, INC.         By:                       
  Name: Anshu Bhatnagar   Title: Chief Executive Officer

 

BUYER:       [         ]         By:     Name:     Title:    

 

   

 

 